DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  7 and 11 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
Ambiguous
The drawings contain a figure that is ambiguous.  It is unclear what is the drawing refers to.   Refer to 37 CFR 1.84(q).  See Figure(s) 1.

           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an internal rotor, the first axis is perpendicular to the second axis, an arm arranged at the fuselage, another end of the first support arm, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-20   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Re claims 3 and 20      the term “an internal rotor” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear what is an internal rotor recited in the claim refers to.

Re claim 4       the term “the bottom is inclined at a first preset angle with respect to a first axis parallel to the top; the bottom is inclined at a second preset angle with respect to a second axis parallel to the top; and the first axis is perpendicular to the second axis” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear how the first axis is perpendicular to the second axis wherein the two axes are parallel to the top.

Re claim 5 The term "different" is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 7      the term “an arm arranged at the fuselage” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear what is an arm arranged at the fuselage recited in the claim refers to.

Re claims 9 and 16    the phrase “and/or” is recited. However, as constructed, it is unclear as to what is encompassed as “and/or” creates confusion as to the elements that are being positively claimed.

Re claim 11       the term “another end of the first support arm being connected to a middle portion of the second support arm” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear how another end of the first support arm being connected to a middle portion of the second support arm, and what is “another end of the first support arm” refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.


                                                       Reference of prior art 

Mintchev et al.  (US 20160122016, FOLDABLE AND SELF-DEPLOYABLE AERIAL VEHICLE).
Johnston et al.  (US 4037807, Flight vehicle).
Wang et al.  (US 8931730, Transformable aerial vehicle).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Johnston.

Re claim 1    Referring to the figures and the Detailed Description, Johnston discloses:
 A motor (2) comprising: a bottom that is a mounting side of the motor (the part where item 5 is attached to in item 2), the bottom being inclined relative to a rotation axis of the motor (bottom is inclined relative to a rotation axis A); and a top opposite to the bottom (7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev and further in view of Johnston.

Re claim 1    Referring to the figures and the Detailed Description, Mintchev discloses:
 A motor (110) comprising: a bottom that is a mounting side of the motor (fig. 2A, bottom of item 110),
However Mintchev fails to teach as disclosed by Johnston:  the bottom being inclined relative to a rotation axis of the motor (bottom is inclined relative to a rotation axis A);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Johnston teachings of the bottom being inclined relative to a rotation axis of the motor into the Mintchev to improve the efficiency of the propeller intake in forward flight.
 and a top opposite to the bottom (Mintchev fig. 2A, opposite to the bottom of item 110). 

Re claim 2    Referring to the figures and the Detailed Description, Mintchev, as modified above, discloses: The motor of claim 1, wherein: the motor is an external rotor motor (Mintchev 110); and the top is perpendicular to the rotation axis of the motor (Mintchev fig. 2A, opposite to the bottom of item 110). 

Re claim 3    Referring to the figures and the Detailed Description, Mintchev, as modified above, discloses: The motor of claim 1, further comprising: an internal rotor; and a drive shaft coupled to the internal rotor and protruding from the top (Mintchev fig. 2A, a drive shaft coupled to the internal rotor and protruding from the top of 110). 

Re claim 4    Referring to the figures and the Detailed Description, Mintchev, as modified above, discloses: The motor of claim 1, wherein: the bottom is inclined at a first preset angle with respect to a first axis parallel to the top; the bottom is inclined at a second preset angle with respect to a second axis parallel to the top; and the first axis is perpendicular to the second axis (Johnston fig’s. 1, 2, depict the limitation). 

Re claim 5    Referring to the figures and the Detailed Description, Mintchev, as modified above, discloses: The motor of claim 4, wherein the first preset angle is different from the second preset angle (Johnston fig’s. 1, 2, depict the limitation). 

Re claim 6    Referring to the figures and the Detailed Description, Mintchev, as modified above, discloses the claimed invention except for at least one of the first preset angle or the second preset angle is in a range greater than 0.degree. and less than 10.degree. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one of the first preset angle or the second preset angle is in a range greater than 0.degree. and less than 10.degree for best angle to perform vertical and forward flight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 7-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and further in view of Johnston.

Re claim 7    Referring to the figures and the Detailed Description, Wang discloses: An unmanned aerial vehicle (UAV) comprising: a fuselage; an arm arranged at the fuselage (10, 21); a motor (motor that drives item 30) including: the motor being mounted at the arm through the bottom (motor that drives item 30 depicts mounted at the arm through the bottom); and a top opposite to the bottom (motor that drives item 30 depicts a top opposite to the bottom); a propeller arranged at the motor and perpendicular to the rotation axis of the motor (30), 
However Wang fails to teach as disclosed by Johnston: a bottom inclined relative to a rotation axis of the motor such that the propeller is inclined relative to the bottom of the motor (bottom is inclined relative to a rotation axis A);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Johnston teachings of a bottom inclined relative to a rotation axis of the motor such that the propeller is inclined relative to the bottom of the motor into the Wang to improve the efficiency of the propeller intake in forward flight.
 
Re claim 8    Referring to the figures and the Detailed Description, Wang, as modified above, discloses: The UAV of claim 7, wherein the bottom of the motor is parallel to an axis of the arm (Wang fig. 8 the motor and an axis of the arm 21, as suggested in the drawing). 

Re claim 9    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 7, wherein: a propeller disk formed by a rotation of the propeller is inclined at a first inclination angle with respect to a pitch axis of the UAV; and/or the propeller disk is inclined at a second inclination angle with respect to a roll axis of the UAV (Wang, as modified above, capable of performing the limitations due to the inclination of the bottom according to orientation of the bottom). 

Re claim 10    Referring to the figures and the Detailed Description, Wang, as modified above, discloses: The UAV of claim 9, wherein the arm is a first arm; the UAV further comprising: a second arm (Wang 21, the other side of the first arm); wherein the first arm and the second arm are arranged at two sides of the fuselage (Wang 21, the other side of the first arm). 

Re claim 11    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 10, wherein each of the first arm and the second arm includes: a first support arm (Wang 29), one end of the first support arm being connected to the fuselage (29); and a second support arm (Wang 29, the other side of the first support arm), another end of the first support arm being connected to a middle portion of the second support arm (Wang 21, 29 and 10). 

Re claim 12    Referring to the figures and the Detailed Description, Wang, as modified above, discloses: The UAV of claim 11, wherein the second support arm is parallel to the roll axis of the UAV (Wang 29). 

Re claim 13    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 11, wherein: the propeller is one of a plurality of propellers of the UAV; the motor is one of a plurality of motors of the UAV (30 and corresponding motor); the second support arm of the first arm has a first front free end and a first rear free end, and the second support arm of the second arm has a second front free end and a second rear free end (items 29 depict the limitations); each of the propellers and each of the motors are arranged at one of the first front free end, the first rear free end, the second front free end, and the second rear free end; the two motors arranged at a same one of the second support arm of the first arm and the second support arm of the second arm are inclined toward each other (items 29 depict the limitations); and the two motors arranged at the first front free end and the second front free end or the two motors arranged at the first rear free end and the second rear free end are inclined away from each other (Wang, as modified above, capable of performing the limitations based on the change the inclination of the bottom according to orientation of the bottom to achieve the limitations). 

Re claim 14    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 13, wherein the two motors arranged at the first front free end and the second front free end or the two motors arranged at the first rear free end and the second rear free end are arranged parallel to the pitch axis of the UAV (Wang the fig’s depict the arrangement of claim limitations). 

Re claim 15    Referring to the figures and the Detailed Description, Wang, as modified above, discloses the claimed invention except for at least one of the first inclination angle or the second inclination angle is in a range greater than 0.degree. and less than 10.degree. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one of the first inclination angle or the second inclination angle is in a range greater than 0.degree. and less than 10.degree for best angle to perform vertical and forward flight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 16    Referring to the figures and the Detailed Description, Wang, as modified above, discloses the claimed invention except for the first inclination angle is about 3.degree.; and/or the second inclination angle is about 2.degree. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the first inclination angle is about 3.degree.; and/or the second inclination angle is about 2.degree. and less than 10.degree for best angle to perform vertical and forward flight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 17    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 7, further comprising: a motor base arranged at and coaxial with the arm; wherein the motor is mounted at the motor base (at least fig’s 3 and 4, depict). 
 
Re claim 18    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 7, wherein the UAV is a multi-rotating-wing UAV (at least fig’s 3 and 4, depict). 

Re claim 19    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 7, wherein: the motor is an external rotor motor (Wang motor that drives item 30); and the top is perpendicular to the rotation axis of the motor (Wang fig. 3, opposite to the bottom of the motor). 

Re claim 20    Referring to the figures and the Detailed Description, Wang, as modified above, discloses:  The UAV of claim 7, wherein the motor further includes: an internal rotor; and a drive shaft coupled to the internal rotor and protruding from the top (Wang the motor includes a drive shaft coupled to the internal rotor and protruding from the top of the motor to engage with propeller).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindskog et al (US 9613539) teaches the motor mounts may be adjusted. Beckman et al. (US 9550577) teaches the motor mounts may be adjusted.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642